Title: To George Washington from Richard Peters, 11 February 1779
From: Peters, Richard
To: Washington, George

Sir
War Office [Philadelphia] Feby 11⟨th⟩ 1779

I have the Honour of transmitting you a Copy of a Regulation the Board intend to report to Congress on a Subject which the Letter preceding it will explain. It is sent for your Excellency’s Perusal & Remarks that if you should think proper either to amend it or propose a better Plan the Board being furnished with your Answer may lay it before Congress. It is with Reluctance that the Board knowing your Engagements give you Trouble but as the Regulation concerns the Army there is a Necessity of your Advice being taken & I am to request your Excellency will honour us with your Answer as soon as your Convenience will admitt. I have the Honour to be with the greatest Respect your very obedient Servt
Richard PetersBy Order of the Board
